NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 12 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT



SCOTT SCHUTZA; JOHN                             No.    17-56220
KARCZEWSKI,
                                                D.C. No. 3:13-cv-02992-CAB-KSC
                Plaintiffs-Appellees,

 v.
                                                MEMORANDUM*
CITY OF SAN DIEGO; AIR CALIFORNIA
ADVENTURE, INC., d/b/a Torrey Pines
GLIDERPORT, a California Corporation,

                Defendants-Appellants.

                   Appeal from the United States District Court
                      for the Southern District of California
                  Cathy A. Bencivengo, District Judge, Presiding

                     Argued and Submitted December 5, 2018
                      Submission Vacated December 7, 2018
                          Resubmitted March 11, 2019
                              Pasadena, California

Before: TASHIMA and WARDLAW, Circuit Judges, and PRATT,** District
Judge.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The Honorable Robert W. Pratt, United States District Judge for the
Southern District of Iowa, sitting by designation.
      The City of San Diego and Air California Adventure, Inc., appeal the district

court’s award of statutory damages and attorney’s fees to Plaintiffs Scott Schutza

and John Karczewski for prevailing on claims under the Americans with

Disabilities Act of 1990 (ADA), 42 U.S.C. § 12101 et seq., California’s Unruh

Civil Rights Act, Cal Civ. Code § 51, and the California Disabled Persons Act,

Cal. Civ. Code § 54 et seq. Plaintiffs brought suit after visiting the Torrey Pines

Gliderport, where they encountered a variety of inaccessible amenities. We have

jurisdiction under 28 U.S.C. § 1291. We review a district court’s finding of

entitlement to statutory damages under a state statute for clear error. Richardson v.

Sunset Sci. Park Credit Union, 268 F.3d 654, 657–58 (9th Cir. 2001). “We review

for abuse of discretion a district court’s award of attorney’s fees under the ADA.”

Vogel v. Harbor Plaza Ctr., LLC, 893 F.3d 1152, 1157 (9th Cir. 2018).

      First, we affirm the imposition of statutory damages because Plaintiffs

suffered “difficulty, discomfort, or embarrassment” under California Civil Code

section 55.56(c). Plaintiffs testified at their depositions that they personally

encountered the portable toilets, found the toilets were too small to accommodate

their wheelchairs, and would have used the portable toilets had they been

accessible. Plaintiffs further submitted declarations that the restrooms were too

small, had doorways that were too narrow, did not have grab bars, and that their

experiences caused them “difficulty, frustration and discomfort.” As this evidence


                                           2                                       17-56220
was uncontroverted, no rational trier of fact could conclude either that Plaintiffs

did not encounter the obstacles or that they did not experience frustration or

discomfort. Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587

(1986). We affirm the imposition of statutory damages.

      Second, at oral argument Defendants conceded that Plaintiffs were bringing

personal encounter claims only under section 55.56(c), and further conceded that,

as a result, Defendants did not challenge the statutory damages award on appeal

based on a duty to mitigate under California Civil Code section 55.56(i).

      Third, the district court did not abuse its discretion in awarding full

attorney’s fees in light of Plaintiffs’ “excellent results.” Dang v. Cross, 422 F.3d
800, 813 (9th Cir. 2005). Plaintiffs prevailed on all but one claim, either through

summary judgment or consent decree. See Higher Taste, Inc. v. City of Tacoma,

717 F.3d 712, 715 (9th Cir. 2013). Plaintiffs’ sole unsuccessful claim, regarding

uneven and unpaved paths, “arose out of the same ‘course of conduct’” and was

therefore “related” such that it need not be excluded. Webb v. Sloan, 330 F.3d
1158, 1168–69 (9th Cir. 2003) (citation omitted).

      Finally, the district court did not abuse its discretion in awarding attorney’s

fees over Defendants’ objections. The party opposing a fee request must “come up

with specific reasons for reducing the fee request that the district court finds

persuasive,” Moreno v. City of Sacramento, 534 F.3d 1106, 1116 (9th Cir. 2008),


                                           3                                       17-56220
and the court “need not expressly rule on each” objection, McGrath v. Cty. of Nev.,

67 F.3d 248, 255 (9th Cir. 1995). The district court specifically rejected challenges

to billing over claims that survived summary judgment. It also reviewed

Defendants’ other objections and found them unpersuasive. Defendants’

objections were often vague, such as objecting that entries were “duplicative”

without explaining what they were duplicative of, or objecting that an unsuccessful

motion to compel could not be billed without explanation. Similarly, Defendants

cited precedent only for the general proposition that excessive, redundant, or

unnecessary fees should not be awarded, Van Gerwen v. Guar. Mut. Life Co., 214
F.3d 1041, 1045 (9th Cir. 2000), but failed to persuade the district court that the

challenged entries qualified as such. As that rejection was not “illogical,

implausible, or without support,” United States v. Hinkson, 585 F.3d 1247, 1263

(9th Cir. 2009) (en banc), the district court did not abuse its discretion.

      AFFIRMED.




                                           4                                     17-56220